Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
In claim 1, line 6, it appears Applicant intended “a external data communicator” to read --an external data communicator--
In claim 1, line 12, it appears Applicant intended “a memory” to read --a non-transitory memory--
In claim 2, line 3, it appears Applicant intended “a predetermined reference” to read --a predetermined reference number--
In claim 2, line 7, it appears Applicant intended “the predetermined reference” to read --the predetermined reference number--
In claim 2, line 11, it appears Applicant intended “the predetermined reference” to read --the predetermined reference number--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Specifically, claim 2 recites “wherein the vehicle data communicator obtains the vehicle data from each of a plurality of first vehicles each being the first vehicle”, which is indefinite. It is unclear what is meant by the phrase “each of a plurality of first vehicles each being the first vehicle”, or how a plurality of vehicles could each be the first vehicle, rendering the scope of the claims indefinite. Claims 3-5 depend from claim 2, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Each of claims 1 and 7, as a whole recite a method of organizing human activity because the claims recite, under their broadest reasonable interpretation as drafted, a system for communicating among a host vehicle and nearby vehicles or among a host vehicle and a traffic infrastructure system information regarding an external circumstance of the host vehicle and determining whether the external circumstance is consistent with a status of the host vehicle, but for the recitation of generic computer components. This is a method for managing interactions between people. That is, other than by reciting “a vehicle data communicator”, “a external data communicator”, “a processor”, “a memory”, "a computer", “a computer-readable recording medium”, and “a program”, nothing in the claim elements precludes the steps from practically being performed by a user of the host vehicle communicating vehicle status with nearby observers to mentally check for consistency. For example, an operator of the host vehicle could verbally communicate with a nearby vehicle operator or road-side observer regarding a vehicle speed, heading, location, etc., receive verbal (or otherwise) feedback from 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally "apply" the concept of sharing vehicle status data and external circumstance data, determine consistency, and output a result of the determination in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform a vehicle status consistency process between humans. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally "apply" the concept of sharing vehicle status data and external circumstance data, determine consistency, and output a result of the determination in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. 
Regarding dependent claims 2-6, said claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101. Said claims as a whole recite a method of organizing human activity because the claims recite, under their broadest reasonable interpretation as drafted, sharing vehicle status, external circumstance data, and inconsistency determination results across various entities, and transmitting instructions to avoid use of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawauchi et al. (US Patent No. 10,928,205). 
Regarding claim 1, Kawauchi discloses a data analysis apparatus, comprising: a vehicle data communicator [20] that obtains vehicle data indicating a vehicle status of a first vehicle [2a]; a external data communicator [106] that obtains external data indicating a external circumstance of the first vehicle from at least one of a second vehicle [2b] and a traffic infrastructure system [3], the second vehicle being in an area where the first vehicle is running (Figure 1), the second vehicle being different from the first vehicle (Col. 3, lines 5-10); a processor [102]; and a memory [103] including at least one set of instructions that, when executed by the processor causes the processor to perform operations including: performing a first determination as to whether there is an inconsistency between the vehicle status of the first vehicle and the external circumstance (Col. 4, lines 32-38; Col. 7, lines 5-41; Col. 8, 
Regarding claim 6, Kawauchi discloses the data analysis apparatus according to claim 1, wherein each of the external data and the vehicle data includes a time, and among pieces of external data each being the external data, the processor obtains, as the external data to be used in the first determination, one or more pieces of external data each indicating a time within a predetermined time period before the time included in the vehicle data (Col. 9, line 32 - Col. 10, line 37) or a predetermined number of pieces of external data counted retroactively from the time indicated in the vehicle data, as Examiner best understands Applicant’s claim language. 
Regarding claim 7, Kawauchi discloses a non-transitory computer-readable recording medium [103] embodied with a program, the program causing, when executed by a computer [102], the computer to perform a method including: obtaining vehicle data indicating a vehicle status of a first vehicle [2a] (Col. 4, lines 32-38); obtaining external data indicating an external circumstance of the first vehicle from at least one of a second vehicle [2b] and a traffic infrastructure system [3] in an area where the first vehicle is running (Figure 1), the second vehicle being different from the first vehicle (Col. 3, lines 5-10); and performing a first determination as to whether there is an inconsistency between the vehicle status of the first vehicle and the external circumstance (Col. 4, lines 32-38; Col. 7, lines 5-41; Col. 8, lines 28-42; Col. 9, lines 32-53; Col. 10, lines 24-37), and outputting a result of the first determination regarding the first vehicle (Col. 10, lines 24-37). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi as applied to claim 1 above, and further in view of Lei et al. (US PGPub. No. 2020/0160626). 
Regarding claim 2, Kawauchi discloses the data analysis apparatus according to claim 1 (Kawauchi Col. 4, lines 32-38; Col. 7, lines 5-41; Col. 8, lines 28-42; Col. 9, lines 32-53; Col. 10, lines 24-37), wherein the vehicle data communicator obtains the vehicle data from each of a plurality of first vehicles each being the first vehicle, the plurality of first vehicles being in the area, and the processor performs the first determination on the vehicle data obtained from each of the plurality of first vehicles (Kawauchi Col. 4, lines 32-38; Col. 7, lines 5-41; Col. 8, lines 28-42; Col. 9, lines 32-53; Col. 10, lines 24-37), and outputs results of the first determination (Kawauchi Col. 10, lines 24-37), but appears to be silent on the apparatus wherein the operations further include: performing a second determination as to whether or not a number of one or more results each indicating that there is the inconsistency is at or higher than a predetermined reference, the one or more results being included in the results of the first determinations for the plurality of first vehicles; and outputting (i) a result of the second determination indicating that the external data has an anomaly when the second determination is made that the number is at or higher than the predetermined reference, and outputting (ii) a result of the second determination indicating that one or more first vehicles corresponding to the one or more results each indicating that there is the inconsistency among the plurality of first vehicles have an anomaly when the second determination is made that the number is less than the predetermined reference. 

Regarding claim 3, Kawauchi in view of Lei teaches the data analysis apparatus according to claim 2, further comprising: an information communicator that transmits a first notice indicating that the external data has the anomaly to at least one of the traffic infrastructure system, the plurality of first vehicles, and the second vehicle, when the result of the second determination indicating that the external data has the anomaly is outputted (Kawauchi Col. 10, lines 24-37), and transmits a second notice indicating that the one or more first vehicles having the anomaly have the anomaly to at least one of the traffic infrastructure system, the plurality of first vehicles, and the second vehicle, when the result of the 
Regarding claim 4, Kawauchi in view of Lei teaches the data analysis apparatus according to claim 3, wherein the information communicator transmits an instruction to avoid use of the external data to at least one of the traffic infrastructure system, the plurality of first vehicles, and the second vehicle, when the result of the second determination indicating that the external data has the anomaly is outputted, and transmits an instruction to avoid use of vehicle data indicating a vehicle status of each of the one or more first vehicles having the anomaly to at least one of the traffic infrastructure system, the plurality of first vehicles, and the second vehicle, when the result of the second determination indicating that the one or more first vehicles have the anomaly is outputted (Kawauchi Col. 10, lines 24-37). Examiner notes that it would have been obvious to prohibit use of such readings to interested entities as is consistent with Kawauchi’s disclosure in regard to Kawauchi’s unmodified system. 
Regarding claim 5, Kawauchi in view of Lei teaches the data analysis apparatus according to claim 4, wherein the information communicator transmits an instruction to execute an action to the one or more first vehicles having the anomaly, when the result of the second determination indicating that the one or more first vehicles have the anomaly is outputted, the action being to be executed when the anomaly occurs (Kawauchi Col. 10, lines 24-37). Examiner notes that prohibiting use of such readings represents a type of vehicle action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669